                                                                         Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


DOUGLAS TARON EDWARDS,

      Petitioner,

v.                                           CASE NO. 3:16-cv-398-MCR/MJF

MARK S. INCH,

     Respondent.
________________________________/


                                   ORDER

      This cause comes on for consideration of the Magistrate Judge’s Report and

Recommendation dated April 10, 2019. ECF No. 54. The parties were furnished a

copy of the Report and Recommendation and were afforded an opportunity to file

objections pursuant to Title 28, United States Code, Section 636(b)(1). After

reviewing the timely objections to the Recommendation, ECF No. 55, the Court has

determined that the Report and Recommendation should be adopted.

      Accordingly, it is now ORDERED as follows:

      1. The Magistrate Judge’s Report and Recommendation, ECF No. 54, is

adopted and incorporated by reference in this Order.
                                                                            Page 2 of 2




         2. The petition for writ of habeas corpus, ECF No. 1, is DENIED.

         3. The Clerk of Court is directed to close the file.

         4. A certificate of appealability is DENIED.

         DONE AND ORDERED this 11th day of July 2019.




                                          M. Casey Rodgers
                                          M. CASEY RODGERS
                                          UNITED STATES DISTRICT JUDGE




Case No. 3:16cv398-MCR/MJF
